Case: 4:20-cr-00384-HEA-SPM Doc. #: 32 Filed: 02/02/21 Page: 1 of 1 PageID #: 52




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

 UNITED STATES OF AMERICA,                    )
                                              )
      Plaintiff,                              )
                                              )     No. 4:20 CR 384 HEA SPM
 v.                                           )
                                              )
 NICHOLAS H. HAGLOF,                          )
                                              )
      Defendant.                              )

              UNITED STATES OF AMERICA'S STATEMENT
      REGARDING DEFENDANT’S MOTION TO MODIFY CONDITIONS OF
                             RELEASE


         COMES NOW the United States of America and states that the Government

has no objection to the Defendant’s Motion to Modify Conditions of Release.

                                          Respectfully submitted,

                                          SAYLER A. FLEMING
                                          United States Attorney

                                          /s Jillian S. Anderson
                                          JILLIAN S. ANDERSON, #53918MO
                                          Assistant United States Attorney




                            CERTIFICATE OF SERVICE

      The undersigned hereby certifies that on February 2, 2021, a copy of the above
was served via this Court’s electronic filing system and emailed to all counsel of record.


                                           /s Jillian S. Anderson
                                           JILLIAN S. ANDERSON, #53918MO
                                          Assistant United States Attorney
